1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 INARA CEDRINS,

 8          Plaintiff-Appellant,

 9 v.                                                           NO. 30,817

10 JAMES AND SHARON PREWITT,
11 RAMESH KUMAR SHRESTHA,

12          Defendants-Appellees.

13 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
14 Raymond Z. Ortiz, District Judge

15 Inara Cedrins
16 Chicago, IL

17 Pro Se Appellant

18   James Prewitt
19   Sharon Prewitt
20   Ramesh Kumar Shrestha
21   Albuquerque, NM

22 Pro Se Appellees

23                                 MEMORANDUM OPINION

24 KENNEDY, Judge.

25          Plaintiff appeals from the district court’s dismissal of her complaint for

26 conversion and intentional infliction of emotional distress on grounds of failure to
 1 state a claim and res judicata. We issued a calendar notice proposing to dismiss the

 2 appeal for lack of a final order. Plaintiff filed a memorandum in opposition in which

 3 she reiterates the arguments made below and in her docketing statement, but she does

 4 not address the issue of finality.

 5        We correct our calendar notice to the extent we inadvertently stated Plaintiff’s

 6 complaint was for civil conspiracy rather than conversion. We otherwise remain

 7 unpersuaded as to the proposed outcome. We therefore dismiss the appeal for the

 8 reasons stated in the calendar notice. Once a final order has been entered, Petitioner

 9 may appeal in accordance with our rules of appellate procedure.

10        IT IS SO ORDERED.



11
12                                         RODERICK T. KENNEDY, Judge

13 WE CONCUR:



14
15 CELIA FOY CASTILLO, Chief Judge



16
17 JAMES J. WECHSLER, Judge



                                              2